First, let me join the other speakers in congratulating Mr. Peter Thomson on his election to the presidency of the General Assembly at its seventy-first session and to assure him of our full support. We would also like to express our thanks to His Excellency Mr. Mogens Lykketoft for his most able stewardship of the Assembly at its seventieth session.
This session is convened at a time when the United Nations is facing tremendous challenges. Earlier this week two high-level events sought to address the plight of refugees and considered ways to meet the legitimate expectations of millions of migrant workers.
The global economy is slowing down, thereby affecting all nations’ prosperity. New transcontinental trade and investment arrangements may lead to a weakened World Trade Organization and a fragmented world economy. That could signal the beginning of a new round of negative and damaging competition among global markets. The evolution of the global community of nations in the decades to come will depend largely upon our ability to cooperate and find a common language.
Our foreign policy reflects a deep-rooted belief in the power of dialogue. A call for dialogue is the central message of my President, set out in his “Manifesto: the world, the twenty-first century”, which has been circulated as an official document of the Security Council and the General Assembly (A/70/818, annex). The Manifesto offers a realistic perspective on the world and an ambitious vision based on unity, rather than division, and on cooperation, rather than rivalry. It identifies a lack of trust among major nations and regional groups as the main obstacle to progress towards a true community of nations. That statement rings especially true in the area of nuclear disarmament, where it is the passionate wish of the President of Kazakhstan to achieve, by 2045, the centennial year of the United Nations, a world free of nuclear weapons.
As a country that closed, 25 years ago, the largest nuclear test site in its territory and renounced the world’s fourth-largest nuclear arsenal, we have the full moral right and responsibility to push forward the disarmament process. On 29 August, the International Day against Nuclear Tests, Astana hosted a major international conference that stressed a sense of urgency in dealing with the nuclear threat and generated massive support for the anti-nuclear movement. The outcome document calls upon the nuclear-weapon States to honour their obligations and take practical steps to achieve nuclear zero. In November, the Astana peace summit will be convened in my country to craft a viable strategic approach based on our objective of global peace and security, with nuclear disarmament as a crucial element of any future peace efforts.
My country was the initial sponsor of resolution 70/57, on the achievement of a nuclear-weapon-free world, which was adopted in December 2015. We host the International Atomic Energy Agency’s Low- Enriched Uranium Bank for the peaceful use of nuclear fuel. September marks the tenth anniversary of the Treaty on a Nuclear-Weapon-Free Zone in Central Asia. Also known as the Treaty of Semipalatinsk, it is the most recent major breakthrough in global disarmament. We support the establishment of similar zones across the globe, and especially in the Middle East, where we believe that such measures will strengthen global and regional security.
Regrettably, international negotiations on nuclear disarmament have stalled, while numerous loopholes in international law are used to sidestep the ban on the military use of nuclear technology. That is why we endorsed the report of the August meeting of the Open- ended Working Group on Nuclear Disarmament. The group recommends convening a conference next year to start negotiations on comprehensive and complete nuclear disarmament, with a view to eventually stigmatizing the possession of nuclear weapons. At the same time, we continue to support the Conference on Disarmament and hope that its members will generate enough political will to revitalize the work of that important body, in order to achieve its ultimate goal of a nuclear-weapon-free world.
In the same vein, we will work resolutely towards the universal application and enforcement of all the relevant international instruments. As an article XIV co-Chair of the Comprehensive Nuclear-Test-Ban Treaty, we stand for a complete ban on nuclear testing and believe that the unacceptable and irresponsible actions of the Democratic People’s Republic of Korea seriously undermine stability and security in North- East Asia and worldwide. Furthermore, such actions have undermined the entire disarmament process.
Controlling the means of delivery is a vital element of disarmament. As a Chair of The Hague Code of Conduct against Ballistic Missile Proliferation, we will submit a draft resolution to the General Assembly in October to stress the importance of the universal application of The Hague Code.
Kazakhstan’s Manifesto declares war on war and calls for the total elimination of that ugly phenomenon from our lives. We continue to stress the fact that the existence of military blocs hinders international cooperation and creates situations in which the security of individual countries is ensured at the expense of others. Moreover, sanctions and economic fragmentation are counterproductive and create new lines of division that serve to alienate nations.
Genuine security is based on mutual dialogue. With that idea in mind, our President played a role in restoring cooperative relations between Russia and Turkey. Kazakhstan’s initiative on Islamic rapprochement was favourably received at the Organization of Islamic Cooperation Summit in April. Next year we will promote a high-level event under United Nations auspices to highligh the principles of international law, with a view to re-establishing the vital role of international organizations.
As a country with an impeccable record of religious tolerance, Kazakhstan pays particular attention to following up the decisions and recommendations of the triennial meetings of the Astana-based Congress of Leaders of World and Traditional Religions. We are grateful to the President of the General Assembly for convening a high-level conversation in May to address the role of political and religious leaders in building bridges and spreading messages of tolerance and peaceful coexistence. That event was followed by a high-profile gathering in Astana that focused on finding a balance between fighting terrorism and extremism, on the one hand, while ensuring individual rights and freedoms, on the other. Our efforts to promote interfaith dialogue and religious tolerance complement the work of other countries in the context of the International Decade for the Rapprochement of Cultures 2013-2022, initiated by Kazakhstan.
The Manifesto underlines the importance of such principles as shared responsibility for peace and security, mutual respect and non-interference. Neglecting those principles has contributed to the destruction of the sovereignty and statehood of some States and the current humanitarian crisis triggered by unprecedented flows of refugees and migrants.
Kazakhstan is committed to strengthening United Nations peacekeeping capabilities, which are one of the pillars of the United Nations. My country signed the London communiqué of the United Nations Peacekeeping Defence Ministerial Meeting and confirmed its commitment to deploy a full unit with United Nations peacekeeping operations.
We welcome the establishment of the new Peacekeeping Capability Readiness System and fully endorse the creation of the Department of Peacekeeping Operations Strategic Force Generation and Capability Planning Cell. We also commend the comprehensive review of peacekeeping operations by the High-level Independent Panel on Peace Operations and welcome the Secretary-General’s response. Kazakhstan is committed to ensuring that peacekeeping is effective. It has also contributed military personnel to the United Nations Mission for the Referendum in Western Sahara and the United Nations Operation in Côte d’Ivoire.
This year Kazakhstan is celebrating its twenty-fifth anniversary of independence. I remember that back in 1991 some observers doubted Kazakhstan’s ability to survive as a sovereign nation, given its multi-ethnic, religiously diverse population, unbalanced economy and huge material and moral burden in the form of a military infrastructure and a nuclear arsenal. That legacy was a challenge that we managed to turn into an opportunity. Over the past quarter of a century we have completed a journey from a non-existing country on the political map, to a stable middle-income nation and respected member of the international community.
We consider our election to the Security Council as international recognition of our sound and mature foreign policy and a deserved achievement of our independence. Indeed, the two-year tenure on the Security Council is a responsibility that we will shoulder with the utmost seriousness and pride. We will strive to contribute to the Council’s work in the maintenance of international peace and security, preventive diplomacy, conflict settlement and post-conflict rehabilitation, peacekeeping, human rights, gender equality and international law. Central Asia will be represented on the Council for the first time in its history, and our membership is a chance to draw the attention of the Security Council to regional security issues. Our grand idea is to make the region a zone of peace, cooperation and security.
In that context, we believe that the situation in Afghanistan is essential to the security and stability of Central Asia. We have a genuine interest in promoting a political settlement and furthering the social and economic development of that country. Kazakhstan is investing more than $50 million to educate Afghan students, build schools and hospitals and provide humanitarian assistance. We pledged to provide a further $2 million to support the Afghan army. Together with Japan and the United Nations Development Programme, we are helping to improve the nation’s civil-service capacity, with a special emphasis on gender equality.
We are keen, both within the Security Council and General Assembly, to promote our President’s idea about creating a global anti-terrorism coalition or network. This is designed to strengthen and capitalize on synergies in the various counter-terrorism initiatives. Specifically, we are focusing on making all 19 counter-terrorism conventions universal and on developing a unified list of terrorist organizations, a unified extradition mechanism and a comprehensive legally binding international terrorism convention. Kazakhstan is actively engaged in the implementation of the United Nations Global Counter-Terrorism Strategy and the Secretary-General’s Plan of Action to Prevent Violent Extremism.
When we take up our responsibilities in the Security Council next year, we will be ready to facilitate the further reintegration of Iran in political and economic areas. Our record of promoting a mutually beneficial deal on the Iranian nuclear programme is well known. My country helped break the deadlock on the Iranian programme by supporting a constructive dialogue among stakeholders and hosting two rounds of multilateral talks in Kazakhstan. In December 2015, Kazakhstan provided natural uranium to Iran as part of an International Atomic Energy Agency-monitored transaction, in support of the Joint Comprehensive Plan of Action. It is our intention to reinvest the political dividends we obtained to make further progress in this direction.
We hope that our regional expertise, together with our experience derived from chairing various regional bodies — including the Organization for Security and Cooperation in Europe, the Organization of Islamic Cooperation (OIC), the Shanghai Cooperation Organization and the Conference on Interaction and Confidence-building Measures in Asia — will be an asset in addressing vital issues of peace and security on the Security Council agenda.
Kazakhstan is firmly committed to being part of the solution to the global issue of sustainability and climate change. Implementing the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, which we pledge to ratify well before the end of 2016, are vitally important. Kazakhstan is therefore proud to host in Astana the international exhibition EXPO-2017 on the theme “Energy of the Future”, which will showcase renewable energy sources relevant for both the developed and developing world. During EXPO-2017, we will also host the first- ever Organization of Islamic Cooperation summit on science and technology, a unique gathering designed to promote the modernization of the Islamic world.
With a view to promoting Sustainable Development Goal (SDG) 7 — on affordable and clean energy — we are working with the relevant United Nations agencies and research institutions to establish, under the auspices of the United Nations, an international centre for the development of green technologies and investment projects, as part of the EXPO-2017 legacy. We will continue to promote water, food and energy security in order to build a safer and more prosperous regional neighbourhood. As part of our commitment to SDG 2, relating to ending hunger, Kazakhstan hosted in a meeting in April of the OIC agriculture ministers and the inaugural session of the General Assembly of the Islamic Organization for Food Security, headquartered in Astana.
Within Central Asia, Kazakhstan strives to increase regional connectivity by giving priority to transport infrastructure projects and developing regional trade and economic integration. I would like to stress that commitment to sustainable development is an integral part of our domestic agenda. Our national development strategies and programmes are directly aligned with the Sustainable Development Goals. Moreover, my country pursues a set of modernization reforms aimed at better, more efficient and transparent governance, rule of law, and civil service. The reforms focus on people-oriented Government and the creation of a middle-class society.
Kazakhstan remains committed to cooperating actively with United Nations human rights mechanisms and pays special attention to gender equality and the empowerment of women. By the end of the year, we will have adopted a new 2030 national strategy for gender equality.
In order to achieve the objectives of peace and development, Kazakhstan has offered to host a United Nations regional hub in Almaty, our southern capital, to focus on sustainable development, humanitarian assistance, disaster-risk reduction and resilience-building. We are aiming to complete the technical stages of this process within the next two years. Another United Nations regional hub, to promote civil service excellence, is already operational in Astana. The Central Asian Regional Information and Coordination Centre plays an important role in streamlining regional efforts to counter drug trafficking.
We are convinced that, as the leading global institution, the United Nations needs stewardship of the highest quality, integrity, strength and moral authority.
We are closely following the deliberations of the Security Council on the selection of a new Secretary- General and hope that this individual will meet the highest expectations of all Member States. We express our deepest heartfelt gratitude to His Excellency Secretary-General Ban Ki-moon for his dedication, integrity and professionalism.
Modern challenges require that the Organization adapt to new realities in order to improve its effectiveness in dealing with international problems, preventing threats and overcoming challenges. United Nations reform should be carried out in accordance with the purposes and principles of the Charter of the United Nations, on the basis of consensus and in the interests of all Member States.
As a trusted, objective and steadfast partner of the United Nations and all Member States, Kazakhstan will forge ahead with resolute determination in the pursuit of global peace and security. Undaunted, but approaching the task with healthy pragmatism, we will join others in stepping forward with new hope and optimism.
